DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 1, 4, 6-8, 32, 33, and 66, drawn to a nucleic acid molecule and soybean genomic DNA comprising said nucleic acid molecule. 
	Group II, claims 9-10, 12, 17, 18, 20, 21, 25, 27, 31, drawn to a soybean plant, cell, part, or seed comprising the recited nucleic acid molecule, and the methods of using said plant. 
	Group III, claims 13-14 and 63-65, drawn to a soybean plant, cell, part or seed comprising in its genome elite event EE-GM5, and methods of using said plant.
Group IV, claims 34, 35, 40, 42, 47-51, 56-59, 62, and 69, drawn to a primer pair suitable for use in a EE-GM5 specific detection, a specific probe for identification of said event, a kit comprising those primers or probe, and methods for identifying said event using said primers or probe. 
Group V, claims 60-61 drawn to a method for determining a zygocity status of a plant comprising elite event EE-GM5, the method comprising the use of three primers. 
	The groups of inventions listed above do not relate to a single general inventive 
	The technical feature linking Groups I-V appears to be a nucleic acid “essentially similar” to one of the recited nucleic acids, including SEQ ID NO: 1, 2, 4, or 6.  On page 66, the specification teaches that sequences as ““essentially similar” when such sequences have a sequence identity of at least about 75%.” 
The prior art reference GenBank Accession XM_009690805 (submitted on July 8, 2015) teaches an nucleic acid sequence that has 95% sequence identity to the instant SEQ ID NO: 2 (which is 20 nucleotides long) over 100% length of the latter.  The sequence alignment is set forth below. 
Theileria orientalis strain Shintoku conserved hypothetical protein partial mRNA 
Sequence ID:  XM_009690805.1 Length: 2697 Number of Matches: 1
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
Frame
38.2 bits(19)
2.9()
19/19(100%)
0/19(0%)
Plus/Minus



Query  1    TTCCACTATCGCGTCCATG  19
            |||||||||||||||||||
Sbjct  966  TTCCACTATCGCGTCCATG  948

Therefore, the technical feature linking the inventions of Groups I-V does not constitute a special technical feature as defined by PCT Rule 13.2 because it is not novel and does not define a contribution over prior art.  Accordingly, Groups I-V are not so linked by the same or corresponding special technical feature as to form a single general inventive concept.


As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.   
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZHOU (JOE) SHUBO can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662